Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

Preliminary Amendment
A preliminary amendment was filed 9/8/2021, canceling claims 1-64 and introducing claims 65-78.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 67 recites the limitation “the first bus” in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the “first bus” as the claimed “transmitting bus”.


Claim Interpretation
-	Claim 65 comprises the limitations “a transmitting bus” and “a receiving bus”. No specific buses have been presented in the disclosure as being “only” transmitting or receiving buses, while also fitting the requirement of the claims as being bridged by the one-way bus bridge pair.

Therefore, the Examiner will read bus 327 as being the claimed “a transmitting bus” since it is the bus connected to the transmission side of the one-way bus bridge pair. 

-	Claim 78 claims that the receiver includes a controlling device for “controlling the one-way communication between the transmitting bus bridge and the receiving bus bridge”. However, it has been established in Claim 66, that the receiving bus bridge, of which includes the receiver (see Claim 67), is configured to be a receive-only device capable of only receiving data without a capability to transmit any data.

Therefore, the limitation “controlling the one-way communication between the transmitting bus bridge and the receiving bus bridge” of Claim 78, at best, can only be considered to “control” the communication of data once it is received at the receiver over the transfer medium (see Claim 67). This interpretation will be used for examination purposes.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 65-75 and 78 are rejected under 35 U.S.C. 102(e) as being anticipated by Harvey et al. U.S. Patent No. 8,250,325. (Cited in IDS dated 3/9/2021)

Per Claim 65, Harvey discloses:
a one-way data transfer system that securely transfers data, at bus level utilizing only bus architecture (Col. 13 lines 42-50; "The TPLD 304 communicates by way of the physical layer, also referred to as "PHY" 306, which includes the single physical connection 106 between the TPLD 304, physical receiving device to which it is connected."; Col. 14 lines 25-32 and 57-61; Physical layer pertains to the “Layer 1: physical layer” described by the Applicant on page 18 of the Remarks filed 10/2/2014 for parent application 13/229,640.),
in only one direction without a capability to transfer any data in a reverse direction (Col. 8 lines 51-67, Figure 4; Unidirectional transmitter 104 transfers data to receiver 108 via unidirectional physical connection link 106. Col. 9 lines 39-55, Figure 5; Transmitter 104 is a unidirectional transmitter, and is physically incapable of receiving any signal via the conduit established over the single physical connection 106. Receiver 208 is a unidirectional receiver, which is physical incapable of transmitting any signal by way of the single, physical connection 106.), the one-way data transfer system comprising:
a transmitting bus (Figure 5; The bus between devices 102 and TX 104);
a receiving bus (Figure 5; The bus between devices 202 and RX 208);
and a one-way bus bridge pair connecting the transmitting bus and the receiving bus (Transmit programmable logic device (TPLD) 304 of Fig. 6 or transmitter 404 of Fig. 8 represents a transmitting bridge, and receiver PLD (RPLD) 1 of Fig. 7 or receiver 408 of Fig. 9 represents a receiver bridge.),
the one-way bus bridge pair capable of transmitting data from the transmitting bus to the receiving bus, in only the one direction from the transmitting bus to the receiving bus and without the capability to transfer any data in the reverse direction from the receiving bus to the transmitting bus, and utilizing only bus architecture and only bus layer protocol without using network layer protocol (Col. 9 lines 33-55, Figure 5; Transmitter 104/404 receives data from devices 102a-n and transfers it unidirectionally over link 106 to receiver 208, which then transfers data to devices 202a-n. See above explanation of “bus layer protocol”.).

Per Claim 66, Harvey discloses the one-way data transfer system of claim 65, wherein the one-way bus bridge pair comprises: a transmitting bus bridge configured to be a transmit-only device capable only of transmitting data without a capability to receive any data and capable of utilizing only bus layer protocol without using network layer Col. 9 lines 33-55, Figure 5; Transmitter 104 of Figure 5, transmit programmable logic device (TPLD) 304 of Fig. 6, or transmitter 404 of Fig. 8 represents a transmitting bridge. Receiver 208, receiver PLD (RPLD) 1 of Fig. 7, or receiver 408 of Fig. 9 represents a receiver bridge. Please see above explanation as to why the TX 104 over link 106 to RX 208 communication is performed using only bus layer protocol without using network layer protocol.).Per Claim 67, Harvey discloses:
the one-way data transfer system of claim 66, wherein: the transmitting bus bridge (404) includes a transmitter (450), wherein the transmitter is connected to the transmitting bus via a first interface (Col. 13 last paragraph, Figures 6 and 8; Interface 310 to PCI bus 420);
and the receiving bus bridge (408) includes a receiver (466), wherein the receiver is connected to the receiving bus via a second interface (Col. 16 lines 48-51, Figures 7 and 9; 311 [Wingdings font/0xE0] 420’),
wherein the transmitter accepts an input data from the transmitting bus and transmits the input data to the receiver via one-way communication over a transfer medium (Single physical connection 106 by way of fiber TX connector 454) utilizing only the bus architecture and only the bus layer protocol and without using the network layer protocol (Col. 19 line 66 – Col. 20 line 26);
and wherein the receiver obtains the input data from the first bus via the one-way communication over the transfer medium and supplies the input data to the receiving bus (Col. 21 lines 55-67).
Per Claim 68, Harvey discloses the one-way data transfer system of claim 67, wherein the input data comprises at least a command from a device driver (Fig. 8; IDE, USB, and UART interfaces all comprise device drivers capable of issuing commands.).FIFO 464); and wherein the buffer is used to store the input data (Col. 21 lines 55-67, Figure 9).Per Claim 70, Harvey discloses the one-way data transfer system of claim 67, wherein the buffer connects the receiver and the second interface (Figure 9; 464 [Wingdings font/0xE0] 420’).Per Claim 71, Harvey discloses the one-way data transfer system of claim 67, wherein the transmitter is directly connected to the first interface (Col. 13 last paragraph, Figures 6 and 8; Interface 310 connects TPLD 304 to bus 420).Per Claim 72, Harvey discloses the one-way data transfer system of claim 67, wherein the transmitting bus (420) is directly connected to the first interface (Col. 13 last paragraph, Figures 6 and 8; Interface 310 connects TPLD 304 to bus 420).Per Claim 73, Harvey discloses the one-way data transfer system of claim 67, wherein the receiver is directly connected to the second interface (Col. 16 lines 48-51, Figures 7 and 9; 308 (RPLD 2 [Wingdings font/0xE0] 311)).Per Claim 74, Harvey discloses the one-way data transfer system of claim 67, wherein the receiving bus is directly connected to the second interface (Col. 16 lines 48-51, Figures 7 and 9; 311 [Wingdings font/0xE0] 420’).Per Claim 75, Harvey discloses the one-way data transfer system of claim 67, wherein the transfer medium includes a single direction fiber optic connection connecting the transmitting bus bridge to the receiving bus bridge for the one-way communication (Col. 14 lines 25-32 and 57-61) utilizing the bus architecture and the bus layer protocol and without using the network layer protocol (Physical layer 306 includes an optical fiber.).
Figure 7, controller 315), wherein the controlling device controls the one-way communication between the transmitting bus bridge and the receiving bus bridge utilizing the bus architecture and the bus layer protocol and without using the network layer protocol (Col. 16 lines 29-56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 76 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harvey et al. U.S. Patent No. 8,250,325 in view of Mraz, U.S. Patent No. 8,068,415. (Both cited in IDS dated 3/9/2021)

Per Claim 76, Harvey discloses a unidirectional fiber optic conduit as the transfer medium (Col. 14 lines 51-61), not a copper cable as claimed.

However, Mraz discloses a one way data communication link comprising either an optical fiber or shielded twisted pair copper wire communication cable (Abstract).



*	*	*	*	*	*	*

Claim 77 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harvey, in view of Official Notice.

Per Claim 77, Harvey discloses a unidirectional fiber optic conduit as the transfer medium, not a wireless connection as claimed.

-	However, Official Notice is taken that it is well known in the art that the physical layer of the OSI Model supports wireless protocols such as Bluetooth and Wireless USB, and it would have been obvious to implement them in lieu of the disclosed fiber optic conduit because it allows greater flexibility provided by wireless connectivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186